


Exhibit 10.2
FEI COMPANY
EMPLOYEE SHARE PURCHASE PLAN
As amended effective May 10, 2012
1.Purpose of the Plan.
(a)The Company believes that ownership of shares of its Common Stock by
employees of the Company and its Participating Subsidiaries or Participating
Affiliates is desirable as an incentive to better performance and improvement of
profits, and as a means by which employees may share in the rewards of growth
and success. The purpose of this Plan is to provide a convenient means by which
employees of the Company and its Participating Subsidiaries and Participating
Affiliates may purchase the Company's shares through payroll deductions or other
contributions and a method by which the Company may assist and encourage such
employees to become share owners.
(b)This Plan includes two components: a 423 Component and a Non-423 Component.
It is the intention of the Company to have the 423 Component qualify as an
“employee stock purchase plan” under Section 423 of the Code. The provisions of
the 423 Component, accordingly, shall be construed so as to extend and limit
Offerings of participation in a uniform and nondiscriminatory basis consistent
with the requirements of Section 423 of the Code. In addition, this Plan
authorizes grants of options under the Non-423 Component that do not qualify as
an “employee stock purchase plan” under Section 423 of the Code; such options
shall be granted pursuant to rules, procedures or subplans adopted by the Board
of Directors of the Company (the “Board of Directors”) designed to achieve tax,
securities laws or other objectives for eligible employees and the Company.
Except as otherwise provided herein, the Non-423 Component will operate and be
administered in the same manner as the 423 Component; provided, however, that in
no event may participants in the Non-423 Component be granted options under
terms and conditions which are more favorable than those granted to participants
in the 423 Component.
(c)If a participant transfers employment from the Company or any Designated
Subsidiary participating in the 423 Component to a Designated Affiliate
participating in the Non-423 Component, he or she shall immediately cease to
participate in the 423 Component; however, any payroll deductions taken or
contributions made for the Purchase Period in which such transfer occurs shall
be transferred to the Non-423 Component, and such participant shall immediately
join the then current Offering under the Non-423 Component upon the same terms
and conditions as other participants employed by the same Designated Affiliate.
A participant who transfers employment from a Designated Affiliate participating
in the Non-423 Component to the Company or any Designated Subsidiary
participating in the 423 Component shall remain a participant in the Non-423
Component until the earlier of (i) the end of the current Offering Period under
the Non-423 Component, or (ii) the Offering Date of the first Offering in which
he or she participates following such transfer.
2.Shares Reserved for the Plan. There are 3,700,000 shares of the Company's
authorized Common Stock reserved for issuance under the Plan. The number of
shares reserved for issuance under the Plan (and if applicable, the price paid
for shares) shall be adjusted by the Board of Directors in the event of any
stock dividend, stock split, combination of shares, recapitalization or other
change in the outstanding Common Stock of the Company in such manner as the
Board of Directors determines is necessary in order to prevent dilution or
enlargement of the benefits intended to be made available under the Plan. The
determination of whether an adjustment shall be made and the manner of any such
adjustment shall be made by the Board of Directors, which determination shall be
conclusive.
3.Administration of the Plan. The Plan shall be administered by the Board of
Directors. The Board of Directors may consult with counsel for the Company on
any matter arising under the Plan. All determinations and decisions of the Board
of Directors shall be conclusive and shall be given the maximum deference
permitted by law. Notwithstanding the foregoing and except with respect to
amending or terminating the Plan as set forth in Sections 18 and 19, the Board
of Directors, if it so desires, may delegate to the Compensation Committee of
the Board of Directors or its delegate the authority for general administration
of the Plan. The Board of Directors (or, if applicable, the Compensation
Committee or its delegate) shall have all powers and discretion necessary or
appropriate to supervise the administration of the Plan and to control its
operation in accordance with its terms, including, but not by way of limitation,
the following discretionary powers:
(a)To determine the terms and conditions of each Offering Period and Purchase
Period;
(b)To interpret the parameters, meaning and validity of the terms and provisions
of the Plan, the Offering Periods and the Purchase Periods, and to determine any
question arising under, or in connection with, the administration, operation or
validity of the Plan;
(c)To determine the form, manner and timing for participants to make elections
under the Plan;

Ex. 10.2-1

--------------------------------------------------------------------------------




(d)To determine any and all considerations affecting the eligibility of any
employee to become a participant or to remain a participant in the Plan,
including determining whether an employee shall participate in the 423 Component
or the Non-423 Component;
(e)To designate from time to time which Subsidiaries or Affiliates of the
Company will be eligible to participate in the Plan, including which entities
will be designated as participating in the 423 Component and which entities will
be designated as participating in the Non-423 Component;
(f)To cause an account or accounts to be maintained for each participant;
(g)To determine the time or times when, and the number of shares which, may be
purchased under the Plan;
(h)To establish and revise an accounting method or formula for the Plan;
(i)To designate a custodian or broker to receive shares purchased under the Plan
and to determine the manner and form in which shares are to be delivered to the
designated custodian or broker;
(j)To determine the status and rights of participants and their beneficiaries or
estates;
(k)To employ such brokers, counsel, agents and advisers, and to obtain such
broker, legal, clerical and other services, as it may deem necessary or
appropriate in carrying out the provisions of the Plan;
(l)To establish rules for the performance of its powers and duties and for the
administration of the Plan;
(m)adopt such procedures and subplans as are necessary or appropriate to permit
participation in the Plan by employees who are foreign nationals or employed
outside of the United States or to facilitate legal, tax or regulatory
compliance outside the United States;
(n)To delegate to any one or more of its members or to any other person
(including, but not limited to, employees of the Company or of any Participating
Subsidiary or Participating Affiliate) severally or jointly, the authority to
perform for and on behalf of the Board of Directors one or more of the functions
of the Board of Directors under the Plan; Without limiting the generality of the
foregoing, the Board of Directors specifically is authorized to adopt rules,
procedures and subplans, which, for purposes of the Non-423 Component, may be
outside the scope of Section 423 of the Code, regarding, without limitation,
eligibility to participate in the Plan, handling and making of contributions,
establishment of bank or trust accounts to hold contributions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of share issuances, which may vary from one jurisdiction to
another;
(o)To designate separate Offerings for the eligible employees of the Company or
of any Participating Subsidiary or Participating Affiliate, in which case the
Offerings will be considered separate even if the dates of each such Offering
are identical and the provisions of the Plan will separately apply to each
Offering; and
(p)To make any other determination and take any other action that the Board of
Directors deems necessary or desirable for the administration of the Plan.
4.Eligible Employees. Except as indicated below or if otherwise provided by the
Board of Directors, all full-time employees of the Company and all full-time
employees of each of the Company's Participating Subsidiaries or Participating
Affiliates are eligible to participate in the Plan. Any employee who would,
after a purchase of shares under the Plan, own or be deemed (under Section
424(d) of the Code) to own stock (including stock subject to any outstanding
options held by the employee) possessing five percent or more of the total
combined voting power or value of all classes of stock of the Company or any
parent or subsidiary of the Company, shall be ineligible to participate in the
Plan. For purposes of the Plan, “full-time employee” is one who is in the active
service of the Company, a Participating Subsidiary or Participating Affiliate
excluding, however, any employee whose customary employment for not more than 20
hours per week (or such lesser period of time as may be determined by the Board
of Directors in its discretion) or whose customary employment is for not more
than five months per calendar year (or such lesser period of time as may be
determined by the Board of Directors in its discretion).

Ex. 10.2-2

--------------------------------------------------------------------------------




5.Offerings.
(a)Offering Periods. The Plan shall be implemented by consecutive 6-month
offering periods or such other duration as the Board of Directors shall
determine (“Offering Periods”). Notwithstanding the foregoing, the Board of
Directors may establish different timing for, and a different duration for, one
or more future Offering Periods, provided, however, that no Offering Period may
have a duration exceeding twenty-seven (27) months. The first day of each
Offering Period is an “Offering Date” and the last day of each Offering Period
is a “Purchase Date” for the Offering Period. If an Offering Date or a Purchase
Date falls on a day on which the public equity securities markets in the United
States are not open for trading, the Company shall, by announcement at least ten
days before the date on which the Offering Date or Purchase Date would otherwise
fall, specify the trading day that will be deemed that Offering Date, or
Purchase Date, as the case may be. As of each Offering Date, the Company hereby
grants to each eligible employee a right under the Plan to purchase shares of
Common Stock on the Purchase Date for the price determined under paragraph 7 of
the Plan exclusively through payroll deductions or contributions authorized
under paragraph 6 of the Plan; provided, however, that (a) no such right shall
permit the purchase of more than 500 shares per Purchase Period, and (b) no such
right shall allow an employee's right to purchase shares under all stock
purchase plans of the Company and its parents and subsidiaries to which Section
423 of the Code applies to accrue at a rate that exceeds U.S. $25,000 of fair
market value of shares (determined at the Offering Date) for each calendar year
in which such right is outstanding.
(b)Offerings. For purposes of the Plan, an “Offering” means an offer under this
Plan of an option that may be exercised during the period described in this
Section 5. For purposes of the Plan, all eligible employees will be deemed to
participate in the same Offering unless the Board of Directors determines
otherwise that eligible employees of the Company or of one or more Participating
Subsidiaries or Participating Affiliates will be deemed to participate in
separate Offerings, in which case the Offerings will be considered separate even
if the dates of each such Offering are identical and the provisions of the Plan
will separately apply to each Offering. For purposes of the 423 Component and to
the extent permitted by Section 1.423-2(a)(1) of the Treasury regulations (or
any successor thereto) issued under Section 423 of the Code, the terms of each
Offering need not be identical provided that the terms of the 423 Component and
the Offering together satisfy Sections 1.423-2(a)(2) and (a)(3) of such Treasury
regulations (or any successors thereto).
6.Participation in the Plan.
(a)Initiating Participation. An eligible employee may participate in an Offering
Period under the Plan by filing with the Company (no later than the deadline
specified by the Company), on forms furnished by the Company, a subscription and
payroll deduction authorization. Once filed, a subscription and payroll
deduction authorization shall remain in effect for subsequent Offering Periods
unless amended or terminated. The payroll deduction authorization will take
effect on the Offering Date or, if later, on the first payroll effective date
that is at least three business days after the date on which it was filed, and
will authorize the employing entity to make payroll deductions in the specified
amount from each paycheck of the participating employee. Payroll deductions for
any Purchase Period may not exceed 15 percent of the gross amount of base pay
plus commissions, if any, in the aggregate payable to the employee for such
Purchase Period. If a payroll deduction is made by a Participating Subsidiary or
Participating Affiliate, that entity will promptly remit the amount of the
deduction to the Company. The Board of Directors, in its sole discretion, may
permit participants to participate in separate Offerings under the terms of
which they may contribute amounts to the Plan through payment by cash, check or
other means if payroll deductions are not permitted or advisable under banking
or payroll regulations under the laws where the participants reside provided,
however, that such contributions shall not exceed 15 percent of the gross amount
of base pay plus commissions, if any, in the aggregate payable to the employee
for such Purchase Period. Eligible employees may not participate simultaneously
in more than one Offering Period.
(b)Amending or Terminating Participation. A participating employee may amend his
or her payroll deduction or other contribution authorization once during any
Purchase Period, to reduce the amount of future payroll deductions or
contributions, with effect during the remaining part of the Purchase Period.
Other amendments to the payroll deduction or contribution authorization will not
become effective until the next following Purchase Period. A permitted change in
payroll deductions or contributions shall be effective for any pay period only
if written notice is received by the Company at least three business days prior
to the payroll effective date published by the Company for that pay period.
After an employee has begun participating in the Plan, he or she may terminate
participation in the Plan by written notice received by the Company at any time
up to the tenth day before a Purchase Date. Participation in the Plan shall also
terminate when a participant ceases to be an eligible employee for any reason,
including death or retirement. For purposes of the Plan, the employment
relationship will be treated as continuing intact while the individual is on
sick leave or other leave of absence that the Company, a Participating
Subsidiary or Participating Affiliate approves. Where the period of leave
exceeds three (3) months and the individual's right to reemployment is not
guaranteed either by statute or by contract, the employment relationship will be
deemed to have terminated three (3) months and one (1) day following the
commencement of such leave. A participant may not reinstate participation in the
Plan with respect to a particular Offering Period after once terminating
participation in the Plan with respect to that Offering Period. Upon termination
of a participant's participation in the Plan, all amounts deducted from the
participant's pay and not previously used to purchase shares under the Plan
shall be returned to the participant.

Ex. 10.2-3

--------------------------------------------------------------------------------




(c)Automatic Withdrawal from an Offering Period. If the fair market value of a
share of Common Stock on a Purchase Date other than the final Purchase Date of
an Offering Period is less than the fair market value of a share of Common Stock
on the Offering Date of the Offering Period, then every participant shall be (a)
automatically withdrawn from such Offering Period at the close of such Purchase
Date and after the acquisition of shares of Common Stock for the Purchase Period
and (b) enrolled in the Offering Period commencing on the first business day
subsequent to such Purchase Date. A participant may elect not to be
automatically withdrawn from an Offering Period pursuant to this paragraph 6(c)
by delivering to the Company not later than the close of business on the
Purchase Date a written notice indicating such election.
7.Option Price. The price at which shares shall be purchased in a Purchase
Period shall be the lower of (a) 85% of the fair market value of a share of
Common Stock on the Offering Date of the applicable Offering Period or (b) 85%
of the fair market value of a share of Common Stock on that Purchase Date. The
fair market value of a share of Common Stock on any date shall be the closing
price of the Common Stock for such date as reported by the Nasdaq National
Market or, if the Common Stock is not reported on the Nasdaq National Market,
such other reported value of the Common Stock as shall be specified by the Board
of Directors.
8.Newly Eligible Employees. A person who becomes an eligible employee after the
Offering Date of an Offering Period shall not be eligible to participate in such
Offering Period but may participate in any subsequent Offering Period provided
he or she is still an eligible employee as of the Offering Date of such
subsequent Offering Period.
9.Purchase of Shares. All amounts withheld from the pay of, or contributed by, a
participant shall be credited to his or her account under the Plan by the
Custodian appointed under paragraph 10. No interest will be paid on such
accounts unless the Board of Directors determines otherwise. On each Purchase
Date of an Offering Period, the amount of the account of each participant will
be applied to the purchase of whole shares by such participant from the Company
at the price determined under paragraph 7. Any cash balance remaining in a
participant's account after a Purchase Date because it was less than the amount
required to purchase a full share shall be retained in the participant's account
for the next Purchase Period.
10.Delivery and Custody of Shares. Shares purchased by participants pursuant to
the Plan will be delivered to and held in the custody of such investment or
financial firm (the “Custodian”) as shall be appointed by the Board of
Directors. The Custodian may hold in nominee or street name certificates for
shares purchased pursuant to the Plan and may commingle shares in its custody
pursuant to the Plan in a single account without identification as to individual
participants. By appropriate instructions to the Custodian on forms to be
provided for that purpose, a participant may from time to time obtain (a)
transfer into the participant's own name of some or all of the shares held by
the Custodian for the participant's account and delivery of such shares to the
participant; (b) transfer of some or all of the shares held for the
participant's account by the Custodian to a regular individual brokerage account
in the participant's own name, either with the firm then acting as Custodian or
with another firm, or (c) sale of some or all of the shares held by the
Custodian for the participant's account at the market price at the time the
order is executed and remittance of the net proceeds of sale to the participant.
Upon termination of participation in the Plan, a participant may elect to have
the shares held by the Custodian for his or her account transferred and
delivered in accordance with (a) above, transferred to a brokerage account in
accordance with (b), or sold in accordance with (c).
11.Records and Statements. The Custodian will maintain the records of the Plan.
As soon as practicable after each Purchase Date the Custodian will furnish to
each participant a statement showing the activity in the participant's account
for the period covered by the statement and the cash and share balances in the
account as of the Purchase Date. Participants will be furnished such other
reports and statements, and at such intervals, as the Board of Directors shall
determine from time to time.
12.Expense of the Plan. The Company will pay all expenses incident to operation
of the Plan, including costs of record keeping, accounting fees, legal fees,
commissions and issue or transfer taxes on purchases pursuant to the Plan and on
delivery of shares to a participant or into his or her brokerage account. The
Company will not pay expenses, commissions or taxes incurred in connection with
sales of shares by the Custodian at the request of a participant. Expenses to be
paid by a participant will be deducted from the proceeds of sale prior to
remittance.
13.Rights Not Transferable. The right to purchase shares under this Plan is not
transferable by a participant, and such right is exercisable during the
participant's lifetime only by the participant. Upon the death of a participant,
any cash or shares held for the participant's account shall be transferred to
the persons entitled thereto under the laws of the state of domicile of the
participant upon a proper showing of authority.
14.Dividends and Other Distributions. Cash dividends and other cash
distributions, if any, on shares held by the Custodian will be paid currently to
the participants entitled thereto unless the Company subsequently adopts a
dividend reinvestment plan and the participant directs that his or her cash
dividends be invested in accordance with such plan. Stock dividends and other
distributions in shares of the Company on shares held by the Custodian shall be
issued to the Custodian and held by it for the account of the respective
participants entitled thereto.

Ex. 10.2-4

--------------------------------------------------------------------------------




15.Tax Withholding. Each participant who has purchased shares under the Plan
shall immediately upon notification of the amount due, if any, pay to the
Company in cash amounts necessary to satisfy any applicable federal, state,
local, national or other governmental tax withholding determined by the Company
to be required in any country having taxing jurisdiction. If the Company
determines that additional withholding is required beyond any amount deposited
at the time of purchase, the participant shall pay such amount to the Company on
demand. If the participant fails to pay the amount demanded, the Company may
withhold that amount from other amounts payable by the Company to the
participant, including salary, subject to applicable law.
16.Responsibility and Indemnity. Neither the Company, its Board of Directors,
the Custodian, any Participating Subsidiary, Participating Affiliate, nor any
member, officer, agent, or employee of any of them, shall be liable to any
participant under the Plan for any mistake of judgment or for any omission or
wrongful act unless resulting from gross negligence, willful misconduct or
intentional misfeasance. The Company will indemnify and save harmless its Board
of Directors, the Custodian and any such member, officer, agent or employee
against any claim, loss, liability or expense arising out of the Plan, except
such as may result from the gross negligence, willful misconduct or intentional
misfeasance of such entity or person.
17.Conditions and Approvals. The Company will not be required to issue any
shares under the Plan prior to fulfillment of all the following conditions: (a)
the admission of such shares to listing on all stock exchanges on which the
shares then are listed; (b) the completion of any registration or other
qualification of such shares under any U.S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Board of Directors, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U.S. state or federal, or foreign governmental agency,
which the Board of Directors, in its absolute discretion, determines to be
necessary or advisable; and (d) the lapse of such reasonable period of time
following the date of purchase as the administrator may establish from time to
time for administrative reasons. If the Board of Directors (in its sole
discretion) determines that any such condition will not be satisfied on a timely
basis, the Board of Directors may return each affected participant's
contributions to him or her in lieu of purchasing shares for such participant.
18.Amendment of the Plan. The Board of Directors may from time to time amend the
Plan in any and all respects, except that, subject to Section 2 of the Plan,
without the approval of the shareholders of the Company, the Board of Directors
may not increase the number of shares reserved for the Plan or decrease the
purchase price of shares offered pursuant to the Plan.
19.Termination of the Plan. The Plan shall terminate when all of the shares
reserved for purposes of the Plan have been purchased, provided that the Board
of Directors in its sole discretion may at any time terminate the Plan without
any obligation on account of such termination, except as hereinafter in this
paragraph provided. Upon termination of the Plan, the cash and shares, if any,
held in the account of each participant shall forthwith be distributed to the
participant or to the participant's order, provided that if prior to the
termination of the Plan, the Board of Directors and shareholders of the Company
shall have adopted and approved a substantially similar plan, the Board of
Directors may in its discretion determine that the account of each participant
under this Plan shall be carried forward and continued as the account of such
participant under such other plan, subject to the right of any participant to
request distribution of the cash and shares, if any, held for his account.
20.Governing Law. The Plan is governed by the internal substantive laws, but not
the choice of laws rules, of Oregon.
21.Definitions. As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:
(a)“423 Component” means the part of the Plan, which excludes the Non-423
Component, pursuant to which options that satisfy the requirements for “employee
stock purchase plans” under Section 423 of the Code and the regulations
thereunder may be granted to eligible employees in one or more Offerings.
(b)“Affiliate” means any Subsidiary that the Company has determined not to offer
participation to under the 423 Component due to legal or regulatory difficulties
outside the United States.
(c)“Code” means the U.S. Internal Revenue Code of 1986, as amended.
(d)“Common Stock” means the common stock of the Company.
(e)“Company” means FEI Company, an Oregon corporation.
(f)“Compensation Committee” means a committee of one or more members of the
Board of Directors to whom authority has been delegated by the Board of
Directors.
(g)“Non-423 Component” means an employee stock purchase plan which is not
intended to meet the requirements set forth in Section 423 of the Code and the
regulations thereunder.

Ex. 10.2-5

--------------------------------------------------------------------------------




(h)“Participating Affiliate” means any Affiliate selected by the Board of
Directors as eligible to participate in an Offering under the Non-423 Component.
The Board may offer participation to all employees of the Affiliate or to some
lesser number of employees working for the Affiliate at a particular branch,
representative office or other entity that makes up the Subsidiary.
(i)“Participating Subsidiary” means any Subsidiary selected by the Board of
Directors as eligible to participate in an Offering under the 423 Component.
(j)“Plan” means this FEI Company Employee Share Purchase Plan, including both
the 423 and Non-423 Components, as amended from time to time.
(k)“Subsidiary” means any “subsidiary corporation” of the Company whether now or
subsequently established, as such term is defined in Section 424(f) of the Code.
22.Effective Date of the Plan. The Plan shall become effective on March 1, 1998,
subject to approval not later than June 30, 1998, by the affirmative vote, in
person or by proxy, of the holders of at least a majority of the shares of the
Company represented and voting on the approval of the Plan at a validly held
meeting of the shareholders.
Adopted October 14, 1997


Amendments approved by Shareholders:
April 23, 1998
May 21, 1998
May 18, 2000
May 20, 2004
May 19, 2005
May 17, 2007
May 22, 2008
May 14, 2009
May 13, 2010
May 12, 2011
May 10, 2012





Ex. 10.2-6